Citation Nr: 1600541	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-19 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating in excess of 20 percent for Hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

The case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2012 rating decisions of the Regional Office (RO) in Indianapolis, Indiana which granted service connection for PTSD and Hepatitis C, and denied entitlement to TDIU.

The Board has reviewed the Veteran's paper file as well as his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, the Veteran has indicated that he is receiving Social Security Administration (SSA) benefits; for example, he stated such in the August 2012 VA general examination.  The record contains a May 2014 inquiry to the SSA but no response from the SSA was recorded and no SSA records have been obtained. 

VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Second, the record supports that the Veteran's service-connected conditions may have worsened since his last VA examinations; as such, new VA examinations are warranted.  The Veteran last appeared for VA examinations as to his PTSD and Hepatitis C in August and July 2012.  During the August 2012 PTSD examination, the examiner noted some improvement in the Veteran's PTSD symptoms.  Since that examination, the Veteran's psychiatric medication has been adjusted and symptoms of "severe anxiety" have been reported, indicating a possible worsening of symptoms.  Further, in a May 2014 letter regarding his Hepatitis C, the Veteran iterated that he suffers from severe fatigue and no stamina, and attached treatment records which reflect an enlarged liver with nodularity.

When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected PTSD and Hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  Associate all relevant VA treatment records, namely from March 2014 to present.  If they are unable to be obtained, a negative response should be recorded and added to the claims file.

2.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

3.  After the above is complete, the RO/AMC should schedule the Veteran for VA examinations by an examiner(s) with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD and Hepatitis C.  The claims file must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes. 

The examiner should also provide an opinion concerning any the impact of that Veteran's service-connected PTSD and Hepatitis C may have in an occupational setting.  

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

4. Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




